Citation Nr: 1227484	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  09-00 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder including posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from October 1982 to September 1986 with additional service in the Army National Guard from 1986 to 1992. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the Board sitting at the RO in October 2009.  A transcript of the hearing is associated with the claims file. 
 
The appeal is REMANDED to the RO.

  
REMAND

In correspondence in April 2012, the Board informed the Veteran that the Veterans Law Judge who presided at the October 2009 hearing had been designated as the Board's Acting Chairman and was no longer able to consider the appeal as an individual member of the Board.  The Veteran was offered an opportunity for another hearing before a member of the Board who would be assigned to adjudicate the appeal.  38 C.F.R. § 20.707 (2011).  

In correspondence in May 2012, the Veteran's newly appointed representative requested a copy of the claims file and another hearing before the Board to be scheduled 60 days after receipt of the copy of the claims file.  The claims file copies were provided on July 15, 2012. 




Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before the Board sitting at the RO at the next available opportunity after September 15, 2012.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


